UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6742


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENNETH ONEAL TIMMONS, a/k/a Keno, a/k/a Kino,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Senior
District Judge. (3:12-cr-00513-JFA-39; 3:15-cv-01651-JFA)


Submitted:   November 30, 2016            Decided:   December 16, 2016


Before GREGORY, Chief Judge, and MOTZ and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth ONeal Timmons, Appellant Pro Se.    Stanley D. Ragsdale,
John David Rowell, William Kenneth Witherspoon, Assistant United
States Attorneys, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kenneth ONeal Timmons seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.              The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.      28 U.S.C. § 2253(c)(1)(B) (2012).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”              28 U.S.C.

§ 2253(c)(2) (2012).     When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment

of the constitutional claims is debatable or wrong.                Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003).     When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states a debatable claim of the denial of a constitutional right.

Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Timmons has not made the requisite showing.        Accordingly, we deny

a certificate of appealability and dismiss the appeal.              We also

deny Timmons’ motions for appointment of counsel and a transcript

at government expense.     We dispense with oral argument because the

facts   and   legal   contentions   are   adequately   presented    in   the



                                     2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3